Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner did not find a teaching or suggestion for modifying closest art Mayoral such that the spiral shape is a non-luer shape (claim 1) nor the plug comprising a solid body between a distal end that is less wide than a proximal end (claim 20). In both cases modifying Mayoral would render the device unsuitable for its intended use as it could no longer connect to other luers nor transport fluid.
With respect to claim 14, the examiner did not find a teaching or suggestion for modifying closest art Mayoral with an antimicrobial growth material that is dehydrated and swells/grows when exposed to a liquid, as it is not obvious from Mayoral alone and the examiner did not find a secondary reference to modify Mayoral for such. Thus any rejection of claim 14 would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783